11-4454
    Bloch v. Bank of Am. Corp.



                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 28th day of September, two thousand twelve.

    PRESENT:
                PIERRE N. LEVAL,
                ROBERT A. KATZMANN,
                DEBRA ANN LIVINGSTON,
                      Circuit Judges.
    _________________________________________

    Marilyn Bloch,

                                 Plaintiff-Appellant,

                      v.                                                     11-4454

    Bank of America Corporation, AKA Bank of
    America,

                      Defendant-Appellee.
    _________________________________________

    FOR PLAINTIFF-APPELLANT:                            Marilyn Bloch, pro se, Hollywood, FL.

    FOR DEFENDANT-APPELLEE:                             David L. Tillem, Wilson, Elser, Moskowitz,
                                                        Edelman & Dicker LLP, White Plains, NY.


             Appeal from a judgment of the United States District Court for the Southern District of

    New York (Rakoff, J.).
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment is AFFIRMED.

       Appellant Marilyn Bloch, proceeding pro se, appeals the district court’s grant of

summary judgment, dismissing her complaint. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       We review de novo a district court’s grant of summary judgment, with the view that

“[s]ummary judgment is appropriate only if the moving party shows that there are no genuine

issues of material fact and that the moving party is entitled to judgment as a matter of law.”

Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).

       Upon such review, we conclude that Bloch’s appeal is without merit. To the extent that

Bloch contends that the record below presents genuine issues of material fact, her argument is

rejected substantially for the reasons articulated by the magistrate judge in his well-reasoned

report and recommendation. See Bloch v. Bank of Am. Corp., No. 10-cv-8424 (S.D.N.Y. Aug.

10, 2011). Bloch’s principal argument, however, is based not on the record below but instead on

a number of facts alleged for the first time on appeal. Generally, we will not consider claims

raised for the first time on appeal, United States v. Lauersen, 648 F.3d 115, 115 (2d Cir. 2011),

and we find no reason to depart from that principle here. With respect to Bloch’s remaining

arguments, we have considered them and find them to be without merit.

       For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 2